Citation Nr: 1104227	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for hypothyroidism.

2.  Entitlement to an initial compensable evaluation for 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active duty from August 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for hypothyroidism, assigning a 
10 percent evaluation; granted service connection for dysthymic 
disorder, assigning a noncompensable evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is in receipt of an initial noncompensable evaluation 
for dysthymic disorder, pursuant to Diagnostic Code 9433.  He 
last underwent a VA psychiatric examination in May 2007, which 
was afforded in conjunction with his service connection claim for 
a psychiatric disability.  On his substantive appeal, received in 
August 2009, the Veteran stated that he is currently being 
treated for his psychiatric disability through the Naval Hospital 
in Jacksonville, Florida, and has been prescribed medication for 
his dysthymic disorder.  On remand, these records should be 
requested, as they are not yet associated with the claims folder.  
While the evidence shows that the Veteran was prescribed 
medication for his psychiatric disability during service in 2002, 
there is no current evidence showing that his disability is being 
controlled by medication.

In light of the Veteran's report that he is receiving current 
treatment for his psychiatric disability, and given that he has 
not had a VA psychiatric examination since 2007, the Board finds 
that he should be scheduled for a comprehensive VA examination 
addressing the current nature and severity of his dysthymic 
disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) 
(an adequate VA medical examination must consider the Veteran's 
pertinent medical history).  

The Veteran is also assigned an initial 10 percent evaluation for 
hypothyroidism, pursuant to Diagnostic Code 7903.  He asserts 
that his disability is worse than contemplated by the current 
evaluation.  In this regard, according to his substantive appeal, 
received in August 2009, the Veteran indicated that he struggles 
with cold intolerance, mental sluggishness, a heart rate of 51 or 
52, and a sluggish digestive system.  He further stated that 
sleepiness and extreme fatigue also problems he experiences with 
his thyroid disability.  

Under Diagnostic Code 7903, hypothyroidism with fatigability, or; 
continuous medication required for control, is rated 10 percent 
disabling.  Hypothyroidism with fatigability, constipation, and 
mental sluggishness is rated 30 percent disabling.   
Hypothyroidism with muscular weakness, mental disturbance, and 
weight gain is rated 60 percent disabling.  Hypothyroidism with 
cold intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness is 
rated 100 percent disabling.  38 C.F.R. § 4.119.

Given the Veteran's report of worsening thyroid disability and 
that he has not had a VA thyroid examination since 2007, the 
Board finds that he should also be scheduled for a VA examination 
addressing the current nature and severity of his hypothyroidism.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
Stefl, supra. 

The Board further notes the Veteran's contention that his 
psychiatric disability is a part of his hypothyroidism (see 
August 2009 substantive appeal).  Because the rating criteria for 
hypothyroidism includes psychiatric symptoms, the Board further 
finds that the issues on appeal are inextricably intertwined, and 
on remand, it is necessary for the symptoms of each disability to 
be separated, to the extent possible. 

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claims 
folder any treatment records of the Veteran 
from the Naval Hospital in Jacksonville, 
Florida dated from 2005 to the present.  
All attempts to secure these records must 
be documented in the claims folder.

2.  Thereafter, schedule the Veteran for a 
VA psychiatric examination to determine the 
extent and severity of his psychiatric 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  All necessary tests 
should be conducted.

The examiner should identify the nature, 
frequency and severity of all current 
psychiatric symptoms, and specifically 
address the degree of social and 
occupational impairment caused by the 
Veteran's psychiatric disability.  A 
current Global Assessment of Functioning 
(GAF) scale score should be provided.

To the extent possible, the examiner is 
asked to separate the symptoms of the 
Veteran's service-connected psychiatric 
disability, as opposed to the psychiatric 
symptoms associated with his service-
connected hypothyroidism.  

All findings and conclusions should be set 
forth in a legible report.

3.  Schedule the Veteran for a VA thyroid 
examination to ascertain the current nature 
and severity of his hypothyroidism.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  All necessary tests should be 
conducted.

The examiner should identify the nature, 
frequency and severity of all symptoms of 
the Veteran's hypothyroidism currently 
shown.  In doing so, the examiner is 
specifically requested to indicate whether 
the disease is manifested by fatigability, 
constipation, and mental sluggishness; or 
muscular weakness, mental disturbance, and 
weight gain.  

If any psychiatric symptoms are shown, the 
examiner should clarify, to the extent 
possible, whether such symptoms are related 
to the hypothyroidism, as opposed to the 
service-connected psychiatric disability.  

All findings and conclusions should be set 
forth in a legible report.

4.  Then, readjudicate the initial 
increased rating claims for dysthymic 
disorder and hypothyroidism.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the Veteran an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is notified 
by the AMC/RO.   The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

